Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babaei et al. (US 2019/0207737).

Regarding claim 1, Babaei discloses a method for data transmission (Babaei, paragraph [0004], transmit data), comprising: 
determining, by a terminal device, whether there exists a skippable resource in a transmission resource set according to reference information (Babaei, Fig. 33; paragraph [0358], SCells configured in RRC message can be activated or deactivated, wireless device may stop receiving downlink signals on deactivated SCell; paragraph [0463], wireless device may select one of the first or second resources for transmission based on selection criteria, and the non-selected resource may be skipped; paragraph [0483], wireless device may skip the transmission of SP-CSI report for that SP-CSI resource 3302a); and
receiving, by the terminal device, a target service on an available resource in the transmission resource set, and not receiving, by the terminal device, the target service on the skippable resource in 
wherein the transmission resource set comprises at least one group of periodic transmission resources configured by a network device (Babaei, Fig. 33; paragraph [0459], wireless device receives first DCI for activation of grant-free resource blocks; paragraph [0461], wireless devices receives second DCI indicating SP-CSI resources).  

Regarding claim 2, Babaei discloses the method according to claim 1, wherein not receiving the target service on the skippable resource in the transmission resource set (Babaei, Fig. 33; paragraph [0358], SCells configured in RRC message can be activated or deactivated, wireless device may stop receiving downlink signals on deactivated SCell; paragraph [0463], wireless device may select one of the first or second resources for transmission based on selection criteria, and the non-selected resource may be skipped) comprises: determining, by the terminal device, not to receive a Physical Downlink Shared Channel (PDSCH) corresponding to the target service on the skippable resource (Babaei, paragraph [0365], DCI for PDSCH resource indication).  

Regarding claim 3, Babaei discloses the method according to claim 1, wherein resources in the transmission resource set are at least one of Semi-Persistent Scheduling (SPS) resources or configured grant resources (Babaei, Fig. 33; paragraph [0463], wireless device may select one of the first or second resources for transmission based on selection criteria, and the non-selected resource may be skipped; 

Regarding claim 4, Babaei discloses the method according to claim 1, wherein the reference information comprises: configuration information for the transmission resource set, wherein the configuration information is used to indicate information of resources in the transmission resource set (Babaei, paragraph [0358], SCells configured in RRC message can be activated or deactivated, wireless device may stop receiving downlink signals on deactivated SCell; paragraph [0462], index/SP-CSI configuration indicating SP-CSI resources).  

Regarding claim 5, Babaei discloses the method according to claim 1, further comprising:
determining, by the terminal device, the skippable resource in the transmission resource set according to a first condition (Babaei, paragraph [0463], wireless device may select one of the first or second resources for transmission based on selection criteria, and the non-selected resource may be skipped), wherein the first condition comprises:
the terminal device supports not receiving the target service on a part of resources in the transmission resource set (Babaei, paragraph [0465], first resources not selected based on being smaller than a threshold indicated by the wireless device in a capability message).

Regarding claim 6, Babaei discloses the method according to claim 5, wherein determining, by the terminal device, the skippable resource in the transmission resource set according to the first condition (Babaei, paragraph [0463], wireless device may select one of the first or second resources for transmission based on selection criteria, and the non-selected resource may be skipped) comprises 49Atty. Dkt. No. 10060-01-0125-US at least one of the following: 

determining the skippable resource in the transmission resource set according to an amount of resources required by the target service and an amount of resources in the transmission resource set (Babaei, paragraph [0465], first resources not selected based on being smaller than a threshold indicated by the wireless device in a capability message); or 
determining the skippable resource in the transmission resource set according to an amount of resources required by the target service and an amount of resources that have been used in the transmission resource set.  

Claims 9-14 are rejected under substantially the same rationale as claims 1-6.

Claims 15-20 are rejected under substantially the same rationale as claims 1-6.  Babaei further discloses a memory for storing computer programs; and a processor, wherein the processor is configured to execute the computer programs (Babaei, paragraph [0145], program code instructions stored in non-transitory memory and executable by the one or more processors).


Response to Arguments
Applicant's arguments filed February 11, 2022 have been fully considered but they are not persuasive.
Applicant asserts that the claims are patentable because Babaei allegedly discloses only the skipping of transmitting a SP-CSI.  However, this is incorrect.  Balbaei discloses several types of skipping of receiving.  Balbaei discloses, in paragraph [0358], SCells configured in RRC message can be activated . 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466